Exhibit 10.1
SEPARATION AGREEMENT
     THIS SEPARATION AGREEMENT (“Agreement”) is executed as of May 6, 2011, by
and between Sandra E. Bell (“Ms. Bell”) and PHH Corporation (the “Company”).
     WHEREAS, Ms. Bell’s employment was terminated by the Company without cause
and Ms. Bell is no longer as Executive Vice President and Chief Financial
Officer of the Company, effective as of March 1, 2011 (the “Termination Date”);
     WHEREAS, during Ms. Bell’s employment with the Company she was given access
to the Company’s confidential, proprietary and trade secret information and the
Company’s employees, customers and contacts; and
     WHEREAS, the parties desire to provide for certain payments and benefits as
consideration for Ms. Bell’s agreement to certain restrictive covenants and her
execution of a general release of claims.
     NOW THEREFORE, intending to be legally bound hereby, the Company and
Ms. Bell agree as follows:
Last Day of Employment
     Ms. Bell’s employment with the Company and any of its subsidiaries and
affiliates is hereby terminated on the Termination Date. She has received her
salary through the Termination Date and her bonus for the year ended
December 31, 2010 and has been reimbursed for all business expenses incurred on
or prior to the Termination Date in accordance with the Company’s policies.
Release and Covenant Not to Sue.
     In consideration for the benefits and payments specified in this Agreement,
Ms. Bell hereby fully and forever releases and discharges the Company and each
of its subsidiaries and affiliates, and all of their predecessors and
successors, assigns, officers, directors, trustees, employees, agents and
attorneys, past and present (“Releasees”) of and from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, controversies, debts, costs, expenses, damages, judgments,
orders and liabilities, of whatever kind or nature, direct or indirect, in law,
equity or otherwise, whether known or unknown, arising through the date of this
Agreement, out of Ms. Bell’s employment with the Company or any Releasee,
including the termination thereof. By this paragraph Ms. Bell waives any claims
which Ms. Bell has or may have against Releasees, or any of them. This includes
all rights and obligations under any federal, state or local laws or ordinances
pertaining to employment, including but not limited to any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. §621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment, all claims for wrongful discharge, all
claims that Releasees, or any of them, dealt unfairly with Ms. Bell, in bad
faith or in violation of any contract or agreement, expressed or implied, that
may have existed between Releasees, or any of them, and Ms. Bell, and all claims
against Releasees, or any of them, for assault, battery, personal injury,
emotional distress, pain and suffering.

 



--------------------------------------------------------------------------------



 



     Ms. Bell expressly represents that she has not filed a lawsuit or initiated
any other administrative proceeding against Releasees, or any of them, and that
she has not assigned any claim against the Releasees, or any of them, Ms. Bell
further promises not to initiate a lawsuit or to bring any other claim against
Releasees, or any of them, arising out of or in any way related to Ms. Bell’s
employment by the Company or any Releasee, including the termination of that
employment. This Agreement will not prevent Ms. Bell from filing a charge with
the Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that any claims by
Ms. Bell for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) would be barred by this Agreement.
     The foregoing will not be deemed to release the Company from any of the
following claims, entitlements or rights of Ms. Bell for or to:

  1.   Claims or actions brought, in good faith, solely to enforce or clarify
the promises, rights, entitlements, obligations, and benefits provided in this
Agreement;     2.   Vested benefits under retirement plans sponsored by the
Company in which Ms. Bell is a participant, based on services performed on or
prior to the Termination Date;     3.   Benefits under welfare plans sponsored
by the Company in which Ms. Bell was a participant, based on either (i) her
participation in such plans on the Termination Date or (ii) her participation
pursuant to any continuation of coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, (“COBRA”), but only to the extent COBRA
is applicable to any such plan and only to the extent COBRA is elected by
Ms. Bell;     4.   Rights to convert coverage under an existing life insurance
policy provided by the Company, subject to the conversion rights of such policy;
    5.   Coverage, if any, under any policy of liability or directors and
officers liability insurance for matters subject to said policies for activities
arising out of or in any way related to Ms. Bell’s employment prior to the
Termination Date;     6.   Any right to indemnification or cost of defense from
or by the Company pursuant to the Company’s by-laws or charter, or duly adopted
resolution of the Company’s Board of Directors for activities and actions by
Ms. Bell as an agent, officer, or employee of the Company, prior to the
Termination Date;     7.   Earned wages and compensation, accrued vacation and
accrued fringe benefits, or reimbursement for authorized expenses acquired or
incurred before the Termination Date; and     8.   Any counterclaims in
connection with a lawsuit or administrative proceeding in which the Company, its
successors, assigns or subrogees seek legal or equitable relief from Ms. Bell
provided such counterclaim (i) arises out of the transaction or occurrence that
is the subject matter of the claim raised by the Company in such lawsuit or
proceeding, (ii) does not require for adjudication the joinder or presence of
third parties, and (iii) does not relate to or arise out of the termination of
Ms. Bell’s employment or involve any claim for compensation or benefits for
services rendered to the Company.

-2-



--------------------------------------------------------------------------------



 



     Additionally, the Company agrees that it will continue to cover Ms. Bell
under any policy of liability or directors and officers liability insurance, but
only to the same extent it makes coverage available to other former officers and
directors and this release does not release any rights Ms. Bell may have under
such coverage.
Rescission Right.
     Ms. Bell expressly acknowledges and recites that (a) she has read and
understands the terms of this Agreement in its entirety, (b) she has entered
into this Agreement knowingly and voluntarily, without any duress or coercion;
(c) she has been advised orally and is hereby advised in writing to consult with
an attorney with respect to this Agreement before signing it; (d) she was
provided twenty-one (21) calendar days after the receipt of this Agreement to
consider its terms before signing it; and (e) she has seven (7) calendar days
from the date of signing to terminate and revoke this Agreement in which case
this Agreement will be unenforceable, null and void. Ms. Bell may revoke this
Agreement during those seven (7) days by providing written notice of revocation
to the Company. The revocation must be delivered to the General Counsel of PHH
Corporation, 3000 Leadenhall Road, Mail Stop LGL, Mt. Laurel, NJ 08054.
Consideration.
     In consideration of Ms. Bell’s execution of and failure to revoke this
Agreement contained, and her continued compliance with the terms and conditions
of this Agreement, the Company agrees to pay or provide the following payments
and benefits:
     (a) Pay to Ms. Bell, as severance, four hundred thousand dollars ($400,000)
(the “Severance Amount”). The Severance Amount shall be paid in installments,
with each installment paid on each pay date during the period commencing on the
Termination Date and ending on February 29, 2012 (the “Severance Period”),
provided that no payment shall be made to Ms. Bell unless and until Ms. Bell has
signed this Agreement and it has become irrevocable. The payments scheduled to
be paid after the Termination Date and before this Agreement becomes irrevocable
will not be paid until the first pay date after the date that the Agreement
becomes irrevocable. In accordance with Ms. Bell’s request, payments will be
made via direct deposit to the account she designated for her salary when she
was employed, unless and until Ms. Bell directs otherwise.
     (b) Allow Ms. Bell to continue to vest in any outstanding equity awards
that have been awarded to Ms. Bell under the PHH Corporation Amended and
Restated 2005 Equity and Incentive Plan (the “Equity Plan”), subject to the
terms and conditions of the Equity Plan and any applicable award agreement, on
the same basis and at the same time as such awards would have vested had
Ms. Bell remained in the employ of the Company through November 30, 2011.
Ms. Bell will have the right to exercise the portion of any option that is
vested and unexercised

-3-



--------------------------------------------------------------------------------



 



as of the Termination Date in accordance with the terms of the applicable option
agreement (which, for the sake of clarity, is through February 29, 2012).
Ms. Bell may also exercise any option which vests after the Termination Date
pursuant to this Agreement for a period extending not beyond the period that
vested options as of the Termination Date could have been exercised under the
applicable option agreement.
     (c) Reimburse Ms. Bell for COBRA continuation coverage under the Company’s
group health plan, if elected by Ms. Bell and her eligible dependents, for the
period commencing upon April 1, 2011, and ending on the earlier to occur of the
date she becomes covered under another group health plan or March 31, 2012.
     (d) On March 1, 2012, the Company will pay to Ms. Bell a lump sum cash
payment equal to two hundred thousand dollars ($200,000.00); provided that
Ms. Bell has complied with the terms of this Agreement through that date.
     (e) Provide Ms. Bell reasonable outplacement services for up to twelve
(12) months beginning on the Termination Date, not to exceed $15,000.00 in fees.
Fees for such outplacement services may be paid for directly by the Company to a
service provider selected by the Company or a provider of her choice for which
she provides to the Company documentation of outplacement expenses she incurs,
provided that the aggregate amount of such fees may not exceed $15,000.
     (f) Transfer to Ms. Bell, as soon as practicable following the date this
Agreement becomes irrevocable, but in no event later than 90 days from the date
hereof, ownership of the car currently provided to her by the Company.
     (g) The Company shall reimburse Ms. Bell in 2011 for the costs of her legal
fees in 2011 in connection with the negotiation and execution of this Agreement
and Release in an amount not to exceed $7,500.
     None of the foregoing payments or benefits will be made or provided if this
Agreement has not become irrevocable within 90 days after the Termination Date.
Payment and provision of the foregoing benefits are conditioned on Ms. Bell’s
continued compliance with this Agreement.
     All amounts paid and property transferred under this Agreement shall be
subject to applicable withholdings for federal, state, and local taxes.
     Ms. Bell acknowledges that: (A) the payments and benefits set forth in this
Agreement constitute full settlement of all her rights arising out of her
employment with the Company except to matters specifically preserved herein,
(B) she has no entitlement under any other severance or similar arrangement
maintained by the Company, and (C) except as otherwise provided specifically in
this Agreement, the Company does not and will not have any other liability or
obligation to Ms. Bell. Ms. Bell further acknowledges that, in the absence of
her execution of this Agreement, benefits and payments specified in the
“Consideration” section of this Agreement would not otherwise be due to
Ms. Bell.

-4-



--------------------------------------------------------------------------------



 



No Mitigation or Off-Set
     Ms. Bell is under no obligation to seek other employment and there shall be
no offset against amounts or benefits due to Ms. Bell under this Agreement as a
result of any compensation that Ms. Bell may earn in connection with future
employment.
Covenants Not to Compete
     In further consideration for the benefits and payments set forth in this
Agreement, Ms. Bell agrees that she shall not compete with the Company or any of
its subsidiaries or affiliates (the “PHH Group”), as set forth below:

  1.   Ms. Bell agrees that, during the Non-Compete Period, she will not,
directly or indirectly, as an individual on Ms. Bell’s own account, or as an
independent contractor, employee, consultant, agent, partner, member, or joint
venturer, (A) provide any service or assistance to any Prohibited Entity or
(B) otherwise be engaged in the business of fleet management, prime mortgage
origination and/or prime mortgage servicing services as such businesses were
conducted by the Company on the Termination Date (which, for the sake of
clarity, include, but are not limited to, appraisal management services and tax
services, but do not include default services, title services and mortgage
insurance). For this purpose, a “Prohibited Entity” is any one of the following:
Mike Albert Leasing, Inc.; Allstate Leasing, Inc.; ARI (Automotive Rentals,
Inc.); Donlen Corporation; Enterprises Leasing Company; GE Commercial Finance
Fleet Services; Emkay Vehicle Leasing; Lease Plan U.S.A.; Wheels, Incorporated;
American Leasing; BBL; MotoLease; Merchants Leasing; Sutton Leasing; ULTEA; The
CEI Group; Fleet Response; CCM; Union Leasing; Wells Fargo Home Mortgage; Bank
of America Mortgage; Chase Home Finance; Nexstar Financial; CitiMortgage, Inc.;
GMAC Residential Holdings; SunTrust Mortgage, Inc.; MetLife Bank; Quicken Loans,
Inc.; CTX Mortgage; the prime mortgage business of Branch Banking & Trust Co.;
Pulte Mortgage; AmSouth Mortgage; Fifth Third Mortgage; U.S. Bank Home Mortgage;
Citizens Mortgage Corporation; Nationstar Mortgage; and any successor of one or
more of the foregoing that is created by merger, consolidation or any other
similar transaction. For the sake of clarity, Ms. Bell (i) may provide
investment or commercial banking services to a Prohibited Entity, (ii) may
consult or advise private equity firms, hedge funds or other investment firms
generally with respect to investments in the financial services industry so long
as she recuses herself from giving advice regarding the Company or a Prohibited
Entity (general advice to such investment firms that does not relate
specifically to the Company or a Prohibited Entity shall not be a breach of this
Agreement), (iii) be on the board of directors (or similar body) of an entity in
the financial service industry (other than a Prohibited Entity), (iv) may be
employed by or provide consulting services to a consulting firm, bank or other
financial services firm so long as she recuses herself from performing any work,
or making recommendations, related to the Company or any Prohibited Entity
(general advice to such firm that does not relate specifically to the Company or
a Prohibited Entity shall not be a breach of this Agreement). In the event that
any

-5-



--------------------------------------------------------------------------------



 



      Prohibited Entity merges or otherwise combines with a subsequent employer
of Ms. Bell or an employer of Ms. Bell subsequent to the commencement of her
employment decides to engage in the fleet management, prime mortgage origination
and/or prime mortgage servicing industry, Ms. Bell will take reasonable steps to
recuse herself from the business of such entity and such subsequent event shall
not, in and of itself, be a violation of this Agreement. Notwithstanding the
foregoing, nothing in this Agreement shall limit Ms. Bell, as an individual on
Ms. Bell’s own account, or as an independent contractor, employee, consultant,
agent, partner, member, or joint venturer, from providing any service or
assistance to government-sponsored enterprises or quasi-governmental agencies,
including, without limitation, Fannie Mae and Freddie Mac, provided that such
enterprise or agency is not engaged in fleet management, prime mortgage
origination and/or prime mortgage servicing.

  2.   Ms. Bell acknowledges that the PHH Group’s businesses are conducted
nationally and agrees that the restrictions herein shall operate throughout the
United States. Nothing herein shall prohibit Ms. Bell from being a passive owner
of not more than five percent (5%) of the outstanding securities of any company
that would be a competing company as described in section 1 above, so long as
Ms. Bell has no active participation in the business of such company.     3.  
Ms. Bell agrees that she will not, directly or indirectly, on her own behalf or
on behalf of any third party, solicit, induce or encourage, during the
Restriction Period, any person who was employed by the PHH Group on the
Termination Date, and/or any person who was employed by the PHH Group at any
time during the twelve-month period immediately preceding the Termination Date,
to terminate their employment with the PHH Group.     4.   Ms. Bell agrees that
she will not, directly or indirectly, on her own behalf or on behalf of any
third party, during the Restriction Period, call on, or solicit any person or
entity who was a customer or client, of PHH Group at any time during the
twelve-month period immediately preceding the Termination Date for any purpose
which directly or indirectly competes with the business of the PHH Group.

     Ms. Bell agrees and acknowledges that the promises and covenants not to
compete set forth above each have a unique, very substantial and immeasurable
value to the PHH Group, that the PHH Group is engaged in a highly competitive
industry, and that Ms. Bell is receiving significant consideration in exchange
for these promises and covenants. Ms. Bell acknowledges that the promises and
covenants set forth above are necessary for the reasonable and proper protection
of the PHH Group’s legitimate business interests; and that each and every
promise and covenant is reasonable with respect to activities restricted,
geographic scope and length of time.
     The “Non-Compete Period” for purposes of these “Covenants Not to Compete”
shall start on the Termination Date and end on November 30, 2011. The
“Restriction Period” for purposes of these “Covenants Not to Compete” shall
start on the Termination Date and end on the last day of the Severance Period.

-6-



--------------------------------------------------------------------------------



 



Confidential Information
     Ms. Bell acknowledges that as part of her employment with the PHH Group,
she had access to information that was not generally disclosed or made available
to the public. Ms. Bell recognizes that in order to guard the legitimate
interests of the PHH Group, it is necessary for it to protect all confidential
information. Ms. Bell agrees to keep secret all non-public, confidential and/or
proprietary information, matters and materials of the PHH Group, and personal
confidential or otherwise proprietary information regarding the PHH Group’s
employees, executives, directors or consultants affiliated with the PHH Group,
including, but not limited to, documents, materials or information regarding,
concerning or related to the PHH Group’s research and development, its business
relationships, corporate structure, financial information, financial dealings,
fees, charges, personnel, methods, trade secrets, systems, procedures, manuals,
confidential reports, clients or potential clients, financial information,
business and strategic plans, proprietary information regarding its financial or
other business arrangements with the executives, sales representatives, editors
and other professionals with which it works, software programs and codes, access
codes, and other similar materials or information, as well as all other
information relating to the business of the PHH Group which is not generally
known to the public or within the fleet management and/or mortgage industries or
any other industry or trade in which the PHH Group competes (collectively,
“Confidential Information”), to which Ms. Bell has had or may have access and
shall not use or disclose such Confidential Information to any person except
(a) to the extent required by applicable law, (b) to her personal advisors, to
the extent such advisors agree to be bound by this provision, or (c) to the
minimum necessary to enforce this Agreement. This obligation is understood to be
in addition to any agreements Ms. Bell may have signed with the PHH Group or any
of its subsidiaries or affiliates concerning confidentiality and non-disclosure,
non-competition, non-solicitation, and assignment of inventions or other
intellectual property developments, which agreements will remain in full force
and effect.
Non-Disparagement
     Ms. Bell will not disparage or defame, through verbal or written statements
or otherwise, the PHH Group or any of its members, directors, officers, agents
or employees or otherwise take any action which could reasonably be expected to
adversely affect the reputation, business practices, good will, products and
services of the PHH Group or the personal or professional reputation of any of
the PHH Group’s members, directors, officers, agents or employees.
     The Company, in its official capacity, will direct its officers and
directors not disparage or defame, through verbal or written statements or
otherwise, Ms. Bell or otherwise take any action which could reasonably be
expected to adversely affect Ms. Bell’s reputation.
     Neither this non-disparagement provision nor the cooperation section below
shall be construed to prevent any such person from testifying truthfully under
oath in a legal or regulatory proceeding.

-7-



--------------------------------------------------------------------------------



 



Enforcement of Restrictive Covenants
     Ms. Bell agrees and acknowledges that in the event of a breach or
threatened breach by Ms. Bell of one or more of the covenants and promises
described above in “Covenants Not to Compete,” “Confidential Information,” and
“Non Disparagement,” the PHH Group may suffer irreparable harm that is not
compensable solely by damages. Ms. Bell agrees that under such circumstances, no
further payments, rights or benefits provided under the “Consideration” section
this Agreement will be due to Ms. Bell, Ms. Bell must repay to the Company
amounts described under “Consideration” paid to her in cash and upon payment or
exercise of equity awards that would have terminated or not become vested
without operation of the provisions in “Consideration” above, within 10 days
after demand by the Company, and the PHH Group shall be entitled, upon
application to a court of competent jurisdiction, to obtain injunctive or other
relief to enforce these promises and covenants. The Company and any other member
of the PHH Group will, in addition to the remedies provided in this Agreement,
be entitled to avail itself of all such other remedies as may now or hereafter
exist at law or in equity for compensation and for the specific enforcement of
the covenants in this Agreement. Resort to any remedy provided for in this
Agreement or provided for by law will not prevent the concurrent or subsequent
employment of any other appropriate remedy or remedies or preclude the Company
or PHH Group’s recovery of monetary damages and compensation.
Cooperation
     Ms. Bell further agrees that, subject to reimbursement of her reasonable
expenses, she will cooperate with the Company (with due regard to her
obligations to a subsequent employer) and any of its subsidiaries and affiliates
and their counsel with respect to any matter (including any pending or future
litigation, investigations, or governmental proceedings) which relates to
matters with which Ms. Bell was involved during her employment with the Company.
Ms. Bell will render such cooperation in a timely manner upon reasonable notice
from the Company.
Challenge
     If Ms. Bell violates or successfully challenges the enforceability of any
provisions of this Agreement, no further payments, rights or benefits provided
under the “Consideration” section this Agreement will be due to Ms. Bell.
However, Ms. Bell may seek clarification from the Company of her rights and
obligations under this Agreement, and, if a dispute remains after seeking
clarification, Ms. Bell may raise a dispute regarding her rights under this
Agreement pursuant to the Arbitration provisions of this Agreement.
Arbitration
     Any and all disputes arising under this Agreement or out of Ms. Bell’s
employment with the Company will be resolved exclusively by arbitration
administered exclusively in New Jersey by JAMS, pursuant to its then-prevailing
Employment Arbitration Rules & Procedures, before an arbitrator or arbitrators
whose decision shall be final, binding and conclusive on the parties, and
judgment on the award may be entered in any court having jurisdiction. The
Company shall bear any and all costs of the arbitration process, excluding any
attorneys’ fees incurred by Ms. Bell with regard to such arbitration. Ms. Bell
and the Company further acknowledge and agree that,

-8-



--------------------------------------------------------------------------------



 



due to the nature of the confidential information, trade secrets, and
intellectual property belonging to the PHH Group to which Ms. Bell has been
given access, and the likelihood of significant harm that the PHH Group would
suffer in the event that such information was disclosed to third parties,
nothing in this paragraph shall preclude the Company or any other member of the
PHH Group from seeking declaratory or injunctive relief to prevent Ms. Bell from
violating, or threatening to violate, the terms under the “Covenants Not to
Compete,” “Confidential Information” and “Non-Disparagement” sections of this
Agreement. The exclusive forum for any action seeking declaratory or injunctive
relief under this Agreement shall be the state and federal courts sitting in the
state of New Jersey and each party to this Agreement consents to the exercise of
personal jurisdiction and venue by such courts.

         
 
  Acknowledgment (initial below):
Company:   DJC      
Ms. Bell:  SEB  

Miscellaneous
     No Admission of Liability. This Agreement is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company or any other person to Ms. Bell,
or by Ms. Bell or any other person to the Company. There have been no such
violations, and both the Company and Ms. Bell specifically deny any such
violations.
     Absence of Reliance. Ms. Bell acknowledges that in agreeing to this
Agreement, she has not relied in any way upon representations or statements of
the Company other than those representations or statements set forth in this
Agreement.
     No Reinstatement. Ms. Bell agrees that she will not apply for reinstatement
with the Company or any other member of the PHH Group or seek in any way to be
reinstated, reemployed or hired by the Company or any other member of the PHH
Group in the future.
     Section Headings. The section headings are solely for convenience of
reference and shall not in any way affect the interpretation of this Agreement.
     Notice: All notices, requests, demands and other communications made or
given in connection with this Agreement shall be in writing and shall be deemed
to have been duly given (a) if hand delivered, at the same time delivered, or
(b) at the time shown on the return receipt if mailed in a certified postage
prepaid envelope (return receipt requested) addressed to the respective parties
as follows:
     If to PHH Corporation:

      PHH Corporation
c/o General Counsel
3000 Leadenhall Road
Mt. Laurel, NJ 08054

-9-



--------------------------------------------------------------------------------



 



     If to Ms. Bell:

      Ms. Sandra E Bell
At her address in the payroll records of the Company

with a copy to:
Bonnie Klugman
Becker, Glynn, Melamed & Muffly, LLP
299 Park Avenue
New York, NY 10171

or to such other address as the party to whom notice is to be given may have
previously furnished to the other party in writing in the manner set forth
above.
     409A Compliance: The payments and benefits provided under this Agreement
will not be paid or provided to Ms. Bell until six months and one day following
the Termination Date, to the extent necessary to avoid the imposition of
additional tax under Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder (“Section 409A”). All such payments and benefits that
would otherwise have been paid or provided prior to six months and one day
following the Termination Date shall accrue and be paid in one lump sum or
provided, as applicable, on such date; provided, however, that benefits and
payments under this Agreement may be made prior to such date to the extent that
the payments and benefits under “Consideration” in this Agreement are not
subject to the 6 month delay in payment described in Section 409A due to
application of the exemptions in Treasury Regulation Section 1.409A-1(b)(9)(iii)
(the “two times, two year rule”), Treasury Regulation Section 1.409A-1(b)(4)
(the “short-term deferral rule”), Treasury Regulation
Section 1.409A-1(b)(9)(v)(B) (medical benefits), and Treasury Regulation Section
1.409A-1(b)(9)(v)(A) (outplacement services).
     For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. “Termination of employment,” or words of similar import, as used in
this Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A, Ms. Bell’s
“separation from service” as defined in Section 409A.
     With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Ms. Bell, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions to the extent necessary to avoid the imposition of
additional tax under Section 409A: (1) the expenses eligible for reimbursement
or the amount of in-kind benefits provided in one taxable year shall not affect
the expenses eligible for reimbursement or the amount of in-kind benefits
provided in any other taxable year; (2) the reimbursement of an eligible expense
shall be made no later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.
     Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the Company and Ms. Bell and their respective successors,
executors, administrators and heirs. Ms. Bell may not make any assignment of
this Agreement or any interest herein, by operation of law or otherwise. The
Company may assign this Agreement to any successor to all or

-10-



--------------------------------------------------------------------------------



 



substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.
     Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will be modified or reformed to the extent necessary to bring the provision into
compliance with applicable law and then enforced as reformed or modified.
     Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof. This Agreement may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.
     Governing Law. This Agreement will be governed by, and enforced in
accordance with, the laws of the State of New Jersey without regard to the
application of the principles of conflicts of laws.
     Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in multiple counterparts, each of which will
be deemed an original, and all of which together will be deemed to be one and
the same instrument.
[signature page to follow]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Ms. Bell and the Company have executed this Agreement
as of the date first above written.

                 /s/ Sandra E. Bell          Sandra E. Bell 

      Date:   April 29, 2011        PHH CORPORATION
      By:   /s/ David J. Coles               Date:   May 6, 2011     

-12-